Citation Nr: 0033569	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the injuries sustained by the veteran on August 29, 
1995, were the result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's mother, and the appellant's father


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 1998 the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes the June 1998 remand included 
instructions to the RO to take appropriate efforts to obtain 
the veteran's personnel records, all records concerning any 
line of duty investigations conducted in association with the 
veteran's injuries, any police or accident reports related to 
the August 1995 accident, and any available information 
related to civil litigation of the matter.  It was noted that 
a field investigation should be conducted, if necessary, to 
obtain relevant information of the circumstances surrounding 
the veteran's accident.

In July 1998 the RO requested the veteran and his attorney 
provide information as directed by the remand order.  
Although the RO received correspondence from the veteran's 
attorney in October 2000, no response as to the information 
requested by the Board or the RO's July 1998 correspondence 
was provided.  The RO, also in July 1998, requested copies of 
any investigation reports from the Bureau of Naval Personnel.  
Subsequent VA correspondence and internal reports show the RO 
made numerous requests for copies of the service department 
line of duty (LOD) investigation report.  An exchange of 
electronic correspondence in August 2000 indicates that a 
"PIES" request should have been completed to obtain the 
report; however, it appears the RO found the physical 
examination board (PEB) reports received in September 2000 
sufficient for a determination and suspended their search 
efforts.  

The Board notes that the PEB reports include a finding that 
the veteran's injuries were incurred in the line of duty; 
however, a report signed in October 1995 indicates the LOD 
investigation report was unavailable.  VA regulations provide 
that a service department finding that injury, disease, or 
death occurred in line of duty will be binding unless it is 
patently inconsistent with the requirements of VA law.  
38 C.F.R. § 3.1(m) (2000).  The regulations also state that 
the term "[i]n line of duty" excludes claims filed after 
October 31, 1990, for injury or disease as a result of drug 
or alcohol abuse.  Id.  Available medical evidence includes 
report that the veteran had a blood alcohol level of .10 at 
the time of his hospital admission; therefore, the Board 
finds additional efforts are required to obtain information 
necessary for an adequate determination of the matter on 
appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should make another attempt to 
obtain the veteran's service personnel 
records and all records concerning any 
line of duty investigation which may have 
been conducted.  All records obtained 
should be added to the claims folder.

2.  The RO should request the veteran (or 
his trustee) execute and return the 
necessary authorization forms for 
obtaining all clinical records pertaining 
to his emergency room admission on August 
29, 1995, at the Norfolk Sentara General 
Hospital and records of his 
hospitalization at that facility from 
August through October 1995.  Copies of 
the medical records (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  The RO should make another attempt to 
obtain records pertaining to any police 
investigation concerning the circumstances 
surrounding the veteran's vehicular 
accident on August 29, 1995, to include a 
copy of any police report.  All records 
obtained should be added to the claims 
folder.

4.  The RO should request that the 
veteran's attorney provide such 
information as he may have concerning any 
civil suit or litigation pertaining to the 
August 29, 1995, accident, to include the 
docket or other identification number 
thereof.  The attorney should be requested 
to provide copies of depositions, written 
interrogatories, requests for admission, 
or such other means of discovery as are 
commonly used in civil litigation.  All 
records obtained should be added to the 
claims folder.

5.  If necessary, a field investigation 
should be conducted to obtain the 
requested records or additional relevant 
information as to the circumstances 
surrounding the accident (e.g., the time 
of the accident [day light or night time], 
weather, and condition of the road or 
street).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



